Citation Nr: 1400650	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for loss of teeth for dental treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1951 to July 1955.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of December 2009.  In November 2013, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  

The Board notes that effective February 29, 2012, VA amended its adjudication regulations regarding service connection of dental conditions for treatment purposes under 38 C.F.R. § 3.381(a).  The amendments clarify existing regulatory provisions and reflect the respective responsibilities of the Veterans Health Administration (VHA) and the Veterans Benefits Administration (VBA) in making determinations that concern eligibility for dental treatment.  The new regulation notes that the VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after the VHA determines a Veteran meets the basic eligibility requirements of § 17.161 of this chapter and requests VBA make a determination.  Here, in January 2012, the Dental Service (part of VHA) found that the Veteran did not currently have any eligibility for dental care, but requested VBA to make a determination, because of the Veteran's appeal.  The claim, already in appellate status, was reviewed since then by the RO (part of VBA) in January 2013 and August 2013.  Accordingly, no further action by VHA is required at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims entitlement to service connection for missing teeth for treatment purposes.  Outpatient dental treatment may be authorized by the Chief of the VA Dental Service, based on various classifications established by law.  See 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  Potentially applicable in this case is Class II(a) eligibility, which provides for any treatment reasonably necessary for the correction of qualifying dental disability adjudicated as resulting from combat or other service trauma.  38 U.S.C.A. § 1712(a)(1(C); 38 C.F.R. § 17.161(c).  

In the current appeal, the Veteran claims that, during service, he had an impacted canine tooth removed and that, as a result, several additional teeth also had to be extracted.  He argues that the removal of the canine tooth, with ensuing complications, constitutes dental trauma.  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "service trauma" for this purpose "means an injury or wound produced by an external physical force during the service member's performance of military duties" and "excludes the intended result of proper medical treatment."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  More specifically, the Federal Circuit remarked that the loss of a tooth was the intended consequence of tooth extraction.  Id., at 808-809.  Here, the loss of the Veteran's tooth #11, therefore, was the "intended consequence" of the procedure to extract the tooth.  

However, the Federal Circuit also stated, in Nielson, that "an unintended result of medical treatment due to military negligence or malpractice" could be "service trauma," depending upon the facts of the case.  Id.  Here, the Veteran contends that he was told by dentists that the removal of the canine tooth led to the removal of the other teeth on that side, indicating that the canine tooth is structurally fundamental to the integrity of other teeth.  Also, the Veteran's private dentist, W. Dagilis, D.M.D., wrote that the Veteran's history of losing his impacted canine from "failed surgery" in service was the more likely cause of subsequent lost teeth.  

The RO denied the Veteran's claim on the bases that his entrance examination showed extensive periodontal disease and nine missing teeth and that there was no evidence of dental trauma during service.  However, Dr. Dagilis stated that the current status of the Veteran's teeth and gums was inconsistent with the presence of severe periodontal disease in service.  

In reviewing the Veteran's service dental records, the Board is unable to locate any notation of periodontal disease, including on the initial dental examination conducted in August 1951.  The entrance examination itself was noted to be a Type 3 examination, but did not include any dental classification.  Moreover, some of the findings on this initial report are either inconsistent with the separation examination reports, or used a different system of symbols.  For instance, tooth #3 was marked with an "x" on the entrance examination, which generally denotes a missing tooth, but on the separation examination in July 1955, the tooth was noted to be restorable, and present.  Likewise for tooth #19 (although this difference could be do to a different chart format used for the lower teeth).  For this reason, the fact that tooth #11 (the left canine, or cuspid, tooth) was marked with an "x" on the entrance examination cannot be considered dispositive.  On the separation examination in July 1955, nine teeth were noted to be missing, including tooth #11, other than the two missing third molars (wisdom teeth).  This report was contained on two separate charts and is considered more reliable than the entrance examination.  

Under these circumstances, the Board concludes that the Veteran should be afforded a dental examination to determine whether malpractice was involved in the extraction of teeth during service, in particular tooth #11.  The claimed malpractice includes the extraction of other teeth, which it is argued, was necessitated by the removal of tooth #11, either because of its fundamental character, or because of the reported complications of the extraction of that tooth.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a dental examination, to determine, to the extent feasible, which teeth were extracted during service.  For tooth #11, and any other teeth found to be extracted during service, the examiner is asked to opine as to whether malpractice was involved, such that the loss of teeth constituted "service trauma."  (If it is not possible to identify which teeth were extracted during service, this opinion should be provided regarding all teeth noted to be missing at discharge.)  In rendering this opinion, consideration should be given to the Veteran's lay evidence concerning the complications of surgery during service, and that a dentist told him that, without the canine tooth, the other teeth would weaken and have to be extracted.  In addition, the examiner should address Dr. Dagilis's statement regarding "failed surgery" in service leading to subsequent tooth extractions.  

2.  Thereafter, readjudicate the claim for service connection for loss of teeth for dental treatment purposes, to include whether the extraction of any tooth during service represented malpractice, which would constitute "dental trauma," as discussed above.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

